DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Katelyn Bernier on 10 March 2022. 
The application has been amended as follows:

1. (Currently Amended) A prosthesis assembly for orthopaedic implantation comprising:
a prosthesis body having a wedge-like shape comprising an anterior-facing end and a posterior-facing end, 
[[at least one attachment portion coupled to the prosthesis body, wherein the at least one attachment portion comprises an opening having a receiving portion with a first bone-engaging lower face of the at least one attachment portion in which the opening is formed, the retaining portion having a second cross-sectional transverse width, which is less than the first cross-sectional transverse width,
wherein the at least one attachment portion has a distal end coupled to one end of the prosthesis body and a free proximal end,
wherein the opening is oriented such that the receiving portion is positioned distal to the retaining portion,
wherein the at least one attachment portion is configured for engagement with a fastening member of a bone anchor, through the opening, 
wherein the prosthesis body is a knee meniscus replacement.
2. (Previously presented) The prosthesis assembly according to claim 1, wherein the opening comprises a further retaining portion extending from the receiving portion.
3. (Previously presented) The prosthesis assembly according to claim 1, wherein the opening is formed as a through bore or a blind bore.
4. (Currently Amended) The prosthesis assembly according to claim 1, wherein the at least one attachment portion is configured for snap-fit engagement with [[the fastening member of [[the bone anchor, through the opening.
5. (Currently Amended) The prosthesis assembly according to claim 1, wherein the at least one attachment portion provides an abutment surface at least partially surrounding the opening that provides for abutting a corresponding engagement surface on [[the fastening member and wherein the abutment surface is parallel to [[the plane defined by [[the bone-engaging lower face of the at least one attachment portion in which the opening is formed.
6.-8. (Canceled)
9. (Currently Amended) The prosthesis assembly according to claim 1, wherein the receiving portion comprises a tapered or flared opening.
10. (Previously presented) The prosthesis assembly according to claim 1, wherein a proximal end of the retaining portion is rounded.
11. (Previously presented) The prosthesis assembly according to claim 1, wherein the retaining portion is straight or curved or wherein the receiving portion tapers continuously into the retaining portion.
12. (Currently Amended) The prosthesis assembly according to claim 1, wherein the at least one attachment portion is flexible.
13. (Currently Amended) The prosthesis assembly according to claim 1, wherein the at least one attachment portion has multiple parts.
14. (Currently Amended) A prosthesis system comprising: 
the prosthesis assembly according to claim 1, and 
a bone anchor, wherein the bone anchor comprises a fastening member configured to engage the opening in the at least one attachment portion of the prosthesis assembly and a stem configured to be secured to a [[bone of the knee joint.
15. (Previously presented) The prosthesis system according to claim 14, wherein the fastening member of the bone anchor comprises a rounded profile.  

17. (Canceled)  
18. (Previously presented) The prosthesis system according to claim 15, wherein the fastening member of the bone anchor comprises a hemispherical profile.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest a prosthesis assembly for orthopaedic implantation comprising the combination of structural and functional limitations as set forth in above-amended independent claim 1, particularly comprising:
a prosthesis body having a wedge-like shape comprising an anterior-facing end and a posterior-facing end, 
at least one attachment portion coupled to the prosthesis body, wherein the at least one attachment portion comprises an opening having a receiving portion with a first cross-sectional transverse width and a retaining portion extending from the receiving portion in a direction parallel to a plane defined by a bone-engaging lower face of the at least one attachment portion in which the opening is formed, the retaining portion having a second cross-sectional transverse width, which is less than the first cross-sectional transverse width,
wherein the at least one attachment portion has a distal end coupled to one end of the prosthesis body and a free proximal end,

wherein the at least one attachment portion is configured for engagement with a fastening member of a bone anchor, through the opening, 
wherein the prosthesis body is a knee meniscus replacement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Figure 29B of US 8,377,138
Figure 13 of US PG Pub No. 2008/0243260 A1
Figures 2, 4, and 5 of US PG Pub No. 2013/0190873 A1
Figures 14 and 15 of US PG Pub No. 2013/0268074 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774